131 U.S. 397 (1889)
DENT
v.
FERGUSON.
No. 269.
Supreme Court of United States.
Submitted March 18, 1889.
Decided April 1, 1889.
ORIGINAL MOTION IN AN APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF TENNESSEE.
*401 Mr. A.B. Browne and Mr. D.H. Poston for the motion.
No one opposing.
PER CURIAM:
On consideration of the motion for leave to furnish fifteen copies of the record as already printed, and for a remission of the clerk's fee for supervising the printing, it is now here ordered by the court that, upon the appellants' filing fifteen copies of the record as already printed, and making payment of $100 as for cost of additional printing required, that the balance of the estimated costs be remitted.